Citation Nr: 0433542	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  00-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).   

Procedural History

The veteran served on active duty from January 1978 until 
July 1998.  
In August 1998, the RO received the veteran's claim of 
entitlement to service connection for sinusitis with 
headaches and for TMJ.  The March 1999 rating decision denied 
the veteran's claim.  The veteran disagreed with the March 
1999 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2000.

In May 2003, the veteran presented sworn testimony during a 
personal hearing which was chaired by one of the undersigned 
Veterans Law Judges at the RO.  
In September 2004, the veteran presented sworn testimony at a 
second personal hearing which was chaired by another 
undersigned Veterans Law Judge at the RO.  Copies of the 
transcripts of those hearings are of record.  This appeal is 
being decided by a panel of three Veterans Law Judges.  See 
38 C.F.R. §§ 19.3, 20.707 (2004).  

At the September 2004 hearing, the veteran submitted 
additional evidence directly to the Board along with a waiver 
of consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).  

Other issues

In recent years the veteran has filed claims with respect to 
numerous other disabilities.  None of those issues is 
currently in appellate status.  Most recently, the RO issued 
a Statement of the Case (SOC) in March 2004 as to twelve 
increased rating issues.  To the Board's knowledge, the 
veteran has not perfected an appeal as to any of those issues 
by filing a substantive appeal (VA Form 9).  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].    

The Board observes that in March 2004 the RO granted the 
veteran a 100 percent disability rating for service-connected 
major depressive panic disorder and entitlement to special 
monthly compensation based upon housebound status.  


FINDINGS OF FACT

1.  The veteran was diagnosed with chronic sinusitis in 
service; he has a current diagnosis of chronic sinusitis.  
His chronic sinusitis manifests as sinus infections and 
headaches.  

2.  The veteran was diagnosed with TMJ during service; he has 
a current diagnosis for TMJ.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis with headaches was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  TMJ was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic 
sinusitis with headaches and also for  TMJ.  In the interest 
of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran's claim was originally adjudicated prior to the 
enactment of the VCAA, the veteran was notified by February 
2003 and May 2004 Supplement Statements of the Claim (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters specifically intended to address 
the requirements of the VCAA for the veteran's sinusitis and 
TMJ claims were sent to the veteran in May 2002 and July 
2003.  These letters explained in detail the evidence needed 
to substantiate a claim for service connection.  Crucially, 
the May 2002 letter specifically notified the veteran that 
evidence of an in-service injury, a current disability and 
medical nexus between the two would be required for his 
claims to be successful.  The letter also enumerated the 
evidence already received, providing a list of private 
medical records, VA treatment records and service department 
hospital treatment record obtained.  Thus, this letter, in 
conjunction with the later issued SSOCs, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case ands what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to ...get evidence necessary to support your 
claim" and further advised that this may include obtaining 
"medical records, employment records, or records from other 
Federal agencies".

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2002 letter that he 
was responsible to provide "the name of the person, agency 
or company who has records that you think will support your 
claim; ... the address of this person, agency or company; and 
...the approximate time frame covered by the records."   The 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents.  The 
veteran was further advised that it was ultimately the 
veteran's responsibility to provide evidence to support his 
claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2002 letter asked the veteran to 
"tell us about any additional information or evidence" that 
the veteran wanted added to the record to support the claim.  
Further, the letter advised the veteran that he could send 
that information to VA directly himself if he did not wish to 
have VA attempt to obtain it on his behalf.  The Board 
believes that this letter complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board notes that May 2002 letter expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in February 2003, 
prior to the expiration of the one-year period following the 
May 2002 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

In short, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, service department hospital treatment records, 
identified private medical records and VA medical records.  
Further, the RO provided the veteran with VA examinations in 
October 1998 and August 2003.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at Travel Board hearings in May 2003 and 
September 2004. See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2004); see also Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).



Factual Background

The Board will present a single factual history which 
encompasses both issues on appeal. 

The veteran served on active duty from January 1978 until 
July 1998.  The veteran's complete service medical records 
have been obtained and associated with the claims folder.  A 
March 1997 MRI report lists a diagnosis of chronic sinus 
disease.  The December 1997 separation examination listed 
diagnoses of chronic headaches and TMJ.  A January 1998 
medical evaluation board narrative summary included a 
diagnosis of chronic sinusitis, with an in-service history of 
repeated treatment for sinusitis noted.  

The veteran retired from military service in July 1998.  In 
August 1998, he filed an initial claim of entitlement to 
service connection for, inter alia, sinusitis, headaches, and 
TMJ.  An October 1998 VA compensation and pension examination 
noted the veteran's reported history of sinusitis.  A 
November 1998 VA dental evaluation noted mild to moderate 
masticatory muscle pain, which the examiner related to 
nocturnal bruxism. 

April 1999 treatment records from an Army Community hospital 
indicate treatment for sinus headaches.  February and March 
2001 VA outpatient treatment records indicate treatment for 
sinus pain, sinus pressure and sinusitis.  January 2003 army 
hospital outpatient treatment records indicate treatment for 
sinusitis.  

In May 2003, the veteran testified that both the sinusitis 
and the TMJ began in the 1980s.  The veteran reported that he 
experienced symptoms of sinus infection about once every 
three months.  He further testified that his TMJ manifests as 
pain in his face in the morning.  

Records dated July 2003 indicate treatment for sinobronchitis 
and note the veteran's past history of sinusitis.  An August 
2003 VA medical examination included a diagnosis of chronic 
sinusitis with headaches.    

An August 2003 VA dental examination included a diagnosis of 
TMJ.  Incident to that examination the veteran completed a 
TMJ questionnaire.  In it, the veteran indicated that he 
experiences headaches and grinds his teeth in his sleep.  He 
further indicated that he experiences sore teeth and face 
muscles in the morning.  

During his September 2004 hearing testimony, the veteran 
advised that he has been fitted with a mouth guard designed 
to control his night teeth grinding in an effort to limit the 
pain associated with TMJ.  He further informed the Board that 
has been prescribed medication and been advised to use a 
nasal spray in an effort to control the symptoms of his 
chronic sinusitis.  

Analysis

1.  Entitlement to service connection for sinusitis with 
headaches.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As summarized above, the evidence includes a medical 
diagnosis of a current disability, satisfying Hickson element 
(1).  The August 2003 VA examination report contains a 
diagnosis of chronic sinusitis with headaches, and there are 
numerous other post-service assessments of sinusitis with 
headaches.  

The record also includes evidence of treatment for sinusitis 
and headaches during service.  The January 1998 medical 
evaluation board narrative summary discussed the veteran's 
history of chronic sinusitis with headaches and specifically 
referenced the veteran's ongoing in-service treatment history 
for sinusitis.  Therefore, Hickson element (2), in-service 
incurrence of disease or injury has been satisfied.  

With respect to Hickson element (3), medical nexus, there is 
no medical opinion evidence that addresses this element 
directly.  The veteran has reported for VA examinations in 
October 1998 and August 2003; however, neither examination 
has included a nexus opinion from the examiner.  Although the 
Board has given thought to obtaining such a medical nexus 
opinion, see Charles v. Principi, 16 Vet. App. 370 (2002), 
for reasons explained immediately below it believes that the 
evidence now of record is sufficient to grant the claim.

As noted above, sinusitis with headaches was medically 
identified during service.  Following the veteran's discharge 
in July 1998, he complained of symptoms of sinusitis 
immediately thereafter, in August 1998, and he has 
consistently sought treatment of such symptoms since that 
time.  Specifically, the medical records reflect treatment of 
sinusitis and/or sinus headaches in April 1999, February 
2001, March 2001 and January 2003.  Further, the veteran has 
submitted a September 2004 radiologist's report indicating 
chronic sinus disease.  

Under the provisions of 38 C.F.R. § 3.303(b), continuity of 
symptomatology can satisfy the nexus requirement.  See Savage 
v. Gober, supra.  In this case, the veteran was treated for 
chronic sinusitis and headaches in service, was diagnosed 
with chronic headaches and chronic sinusitis at his 
separation from service, has continuously sought treatment 
for sinusitis and sinus headaches since service, and 
currently has chronic sinusitis.  Based on this record, the 
Board concludes that  continuity of symptomatology has been 
shown and element (3) is effectively met.  

In summary, for the reasons expressed above, all three 
Hickson elements have been met, and service connection is 
accordingly granted for chronic sinusitis with headaches.  

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).  

With respect to Hickson element (1), current disability, the 
August 2003 VA dental examination  included a diagnosis of 
TMJ.  Accordingly, Hickson, element (1) has been satisfied.  



With respect to in-service incurrence of disease or injury, a 
December 1997
in-service examination included a diagnosis of TMJ.  
Therefore, Hickson element (2), in-service incurrence of 
disease or injury, has also been satisfied.  

With respect to Hickson element (3), there is no medical 
opinion that addresses this element directly.  As with the 
veteran's claim of entitlement to service connection for 
sinusitis, VA examiners have not provided a nexus opinion.  
As with the sinusitis claim, the Board believes that the 
continuity of symptomatology provision, 38 C.F.R. § 3.303(b), 
is applicable to this issue.

TMJ was diagnosed in an examination completed in December 
1997, approximately six months before the veteran retired in 
July 1998.  Almost immediately following the veteran's 
retirement, he complained of symptoms of TMJ in August 1998.  
Symptoms of TMJ have been consistently noted since that time.  
Specifically, October 1998 VA dental examination noted facial 
pain.  These findings were confirmed by the August 2003 VA 
examination.  At that time the examiner found that the 
veteran's condition also manifested as clicking in the right 
and left temporomandibular joints.  TMJ was specifically 
diagnosed.  

As noted above, continuity of symptomatology can satisfy the 
nexus requirement.  See Savage v. Gober, supra; 38 C.F.R. § 
3.303(b) (2004).  The veteran was diagnosed with TMJ in 
service, complained of symptoms consist with TMJ thereafter, 
and was diagnosed with TMJ in August 2003.  Based on this 
medical history, the Board concludes that continuity of 
symptomatology has been demonstrated.  Element (3), medical 
nexus, is therefore met.  

In summary, for the reasons expressed above, all three 
Hickson elements have been met, and service connection is 
accordingly granted for TMJ.  







ORDER

Entitlement to service connection for sinusitis with 
headaches is granted.  

Entitlement to service connection for TMJ is granted.  



_________________________                    ____-
_______________________
	        R. F. WILLIAMS      				ROBERT E. 
SULLIVAN 
	      Veterans Law Judge                                            
Veterans Law Judge
             Board of Veterans' Appeals                                
Board of Veterans' Appeals



                                   
	_______________________________
	BARRY F. BOHAN 
	Veterans Law Judge
	 Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



